Execution Version Date: April 23, 2008 To: Banco Nacional de México, S.A., Integrante del Grupo Financiero Banamex, División Fiduciaria, acting solely as trustee under trust No. 111339-7 (“Counterparty”) Calzada del Valle No. 350 ote. 1er. Piso Colonia Del Valle Código Postal 66220 San Pedro Garza García, Nuevo León México Attn: Trust No. 111339-7 Phone: (52 81) 12.26.19.84 Fax: (52 81) 12.26.20.97 From: Citibank, N.A. (“Citibank”) 390 Greenwich Street 5th Floor New York, NY 10013 Our Ref.: As set out in Annex A for each Component FORWARD TRANSACTION (CEMEX SHARES) The purpose of this letter agreement (this “Confirmation”) is to set forth the terms and conditions of the Transaction entered into between us on the Trade Date specified below (the “Transaction”).This Confirmation constitutes a “Confirmation” as referred to in the Agreement specified below. Citibank is entering into this Transaction as principal and not as an agent for any other party. CITIGROUP GLOBAL MARKETS INC. (“CGMI”) WILL ACT AS AGENT IN CONNECTION WITH THIS TRANSACTION.CITIBANK HAS ACTED AS PRINCIPAL IN AND IS YOUR COUNTERPARTY TO THIS TRANSACTION.CGMI’S OBLIGATIONS AS AGENT ARE STRICTLY LIMITED TO THE DELIVERY OF ANY CASH AND SECURITIES THAT IT ACTUALLY RECEIVES FROM CITIBANK OR COUNTERPARTY, AS THE CASE MAY BE, TO THE OTHER PARTY.IN TRANSMISSION OF THE CONFIRMATION, CGMI DOES NOT GUARANTEE ANY PARTY’S OBLIGATIONS NOR IS IT PROVIDING INVESTMENT ADVICE OR OTHER SERVICES. 1.The definitions and provisions contained in the 2quity Derivatives
